Citation Nr: 1326117	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating higher than 40 percent for service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty service from June 1981 to August 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In October 2011, after the statement of the case was issued in September 2011, the Veteran requested review by a Decision Review Officer, having previously not responded to the same request in May 2011.  In statements in November 2011 and in May 2013, the Veteran's representative clarified that the Veteran wanted a hearing before a Decision Review Officer to avoid the lengthy appeal process. 

Under 38 C.F.R. § 3.2600, a review by a Decision Review Officer must be requested no later than 60 days after the date VA mails the 60-day notice and the 60-day time limit may not be extended.  Under 38 C.F.R. § 3.103(c), which is cited in 38 C.F.R. § 3.2600(c), a claimant is entitled to a hearing at any time before the appeal is certified to the Board for appellate review.  

Notwithstanding the provisions of 38 C.F.R. § 3.2600, in order to secure a just and speedy resolution of the appeal, the Board construes the Veteran's request as a request for hearing under 38 C.F.R. § 3.103(c).




Accordingly, the case is REMANDED for the following action:

In accordance with 38 C.F.R. § 3.103(c), schedule the Veteran for a hearing before a Decision Review Officer.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


